               Case 20-12456-JTD       Doc 920-3    Filed 01/22/21   Page 1 of 2




                                            Exhibit 3

                      Schedule of Assumed Compensation and Benefit Programs




DOCS_LA:335402.2 76136/002
                    Case 20-12456-JTD     Doc 920-3        Filed 01/22/21    Page 2 of 2


RTI
List of Benefits


#     Plan                     Type                            Vendor

1     Health Plan              Medical                         Blue Cross Blue Shield (“BCBS”)

2     Health Plan              Dental                          Blue Cross Blue Shield (“BCBS”)

3     Health Plan              Vision                          Blue Cross Blue Shield (“BCBS”)
4     Health Plan              Disability
5     Health Plan              COBRA
6     Health Plan              Health savings accounts (HSA)   Payflex
7     Health Plan              Part‐time Medical               Allstate/Symetra
8     Health Plan              Part‐time Dental/Vision         Metlife
8     Health Plan              Critical Illness Insurance      Chubb
9     Insurance                Basic Life Insurance Plan       MetLife
                               Accidental death and
10    Insurance                                                MetLife
                               dismemberment insurance
11    Insurance                Short term disability



12    401k



13    Other                    Tuition reimbursement
                               Mental health and wellbeing
14    Other                                                Aetna
                               employee assistance program
                               Identity theft protection
15    Other
                               services
16    Other                    Gym membership
                               Online rewards and
17    Other
                               recognition
                               General manager mentoring
18    Other
                               program
19    Other                    Recipe contests
                               Operational Employee Bonus
20    Bonus Plan
                               Plan
21    Commissions              Lodge Sales Commissions
